Citation Nr: 0532527	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-22 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals on 
appeal from a February 2003 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran appeared at a hearing before the undersigned in 
March 2005; a copy of the transcript has been associated with 
the claims file.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the veteran's service medical records reveals 
that he was seen on numerous occasions with complaints of low 
back pain.  During his period of service, the veteran was 
variously diagnosed as having R/O trauma lumbosacral spine, 
lumbar strain, and low back syndrome.  At his March 2005 
personal hearing, the veteran testified that the physicians 
who had treated him after service for back problems were 
deceased.  The veteran's wife testified that the veteran had 
had back problems since his return from service.  She 
indicated that he was not able to do the things he had done 
prior to entering the service due to his back problems.  The 
Board further observes that the veteran has been currently 
found to have various back problems.  The Board also notes 
that the veteran has not been afforded a VA examination 
during the course of his appeal.  Based upon the service 
medical records, the testimony of the veteran and his wife, 
and the current findings of low back problems, the Board is 
of the opinion that the veteran should be afforded a VA 
examination.  

The Board further observes that at the time of his March 2005 
hearing, the veteran testified that he was receiving 
treatment for his low back disorder at the Charleston VA 
Medical Center (MC).  The Board notes that in Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA was deemed to have 
constructive knowledge of certain documents which were 
generated by VA agents or employees.  Id. at 612-13.  If 
those documents predated a Board decision on appeal, were 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents were, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record." Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

Accordingly, this matter is remanded for the following:  

1.  The AMC should obtain and associate 
with the claims folder copies of all 
treatment records of the veteran from the 
Charleston VAMC from November 2002 to the 
present.  

2.  The AMC should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any low back 
disorder.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.  The examiner 
should note the documented treatment 
during service for complaints of low back 
pain.  

The examiner is requested to render the 
following opinion: Is it at least as 
likely as not (50 percent probability or 
greater) that any low back disorder, if 
found, is related to the veteran's period 
of service?  The examiner is to set forth 
all findings and conclusions in a clear, 
comprehensive and legible manner.  
Complete detailed rationale is requested 
for each opinion that is rendered.  

3.  After completion of the above, the 
AMC should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

